Motion Granted; Appeal Dismissed and Memorandum
Opinion filed August 23, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00599-CV
____________
 
BAYWAY LINCOLN MERCURY, INC. AND WISCH LEASING GROUP,
LP, Appellants
 
V.
 
ALFREDO FERNANDEZ, Appellee
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2008-53943A
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2011.  On August 11, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Seymore, and
Jamison.